Title: John Quincy Adams to Thomas Boylston Adams, 28 April 1790
From: Adams, John Quincy
To: Adams, Thomas Boylston


Newbury. Port April 28th: 1790.
I received your short Epistle by Mr: Thomas at Ipswich, where I was then attending the Court of Common Pleas: and at the same time he gave me very agreeable information respecting your performance at exhibition; which has been confirmed to me from several quarters. From the conversations which have repeatedly passed between us, you will readily imagine how much I was gratified, to hear that you acquitted yourself with so much honour; and to a mind so generous as yours, I am well perswaded, that the idea of having given pleasure to your friends, will greatly enhance the value of your own.
Your Question respecting A and B. and A’s Wife, may be very ingenious; but I confess it is rather beyond my comprehension. And as my imagination in pursuit of your meaning might chance to run foul of Scylla or of the other place, I will even leave it as I found it.
I presume that in the course of six weeks or two months; it will be necessary for me to take some measures in order to obtain my second degree.— But as I do not wish to take the trouble of a Journey to Cambridge; I must request you, to do the business for me.— As soon therefore as the usual advertisements to the candidates for the Master’s degree, shall appear in the papers; you will apply to the Steward, the Butler; and the Sweeper, for receipts, which it seems are necessary, though, I have never owed them any thing since I left College: Doctor Tufts will supply you with ten dollars, five of which are to be paid to the President, and five to the Steward: and I herewith enclose three questions which you will deliver to the President, who will select from them that which appears to him most proper. These are all the requisites, to be complied with that have ever come to my knowledge— If any thing more should be required, you will give me the information; at any rate I suppose it will not be necessary for me to go to Cambridge, merely for the purpose of securing my degree.
I should have been very happy to have seen you here in the course of the late vacation; and they had some expectation of seeing you at Haverhill; where I spent, the Sunday before last. I found almost all our friends there unwell. Mr: Shaw’s House was a mere Hospital. He was so sick himself that the public services were omitted; they were however upon the recovery; and I presume are before this wholly restored; though I have not heard from them since I came back.
I have a Letter from your father of the 16th: instt: and one from your Sister of the 18th: they were then all well; at least as far as may be collected from negatives; I am not told that any of them were unwell.
Coll: Smith moves into New York in the beginning of May. They have taken a House in Nassau Street. Perhaps you know where it is.
Have you as yet determined upon your future profession? This Question I have more reasons than one to wish you immediately to answer. I shall decidedly go to Boston immediately after Commencement. If you conclude upon studying Law, and incline to become a fellow-student with me, I hope I shall be able to procure the consent of the Bar. At least you might study the two first years in my office; and the remaining year with a man of more abilities and experience. This plan would be much less expensive, and in my opinion Quite as advantageous to you, as any that could be proposed. I expect, (but this I wish you not to mention) to board with Dr: Welch; and should you adopt this scheme, we might both I suppose, live there together; and at less expence than we could live separately. You will reflect upon the matter and determine according to your own judgment; but I wish you to inform me as soon as possible what your intentions are.
Meanwhile, I remain, your affectionate brother.
J. Q. Adams.
 